FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 16-0067
                                                 §
 JOSEPH STUMPH, JOYCE
                                                 §
 STUMPH, AND SHAWN MICHAEL                                                       Dallas County,
                                                 §
 STUMPH
                                                 §
 v.                                                                                5th District.
                                                 §
 DALLAS LEMMON WEST, INC.
                                                 §




                                                                                   April 1, 2016

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioners, JOSEPH STUMPH, JOYCE STUMPH, AND
 SHAWN MICHAEL STUMPH, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of May, 2016.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk